FILED
                             NOT FOR PUBLICATION                            APR 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARINA ALEJANDRA GARCIA DE                       No. 08-70787
LAZO,
                                                 Agency No. A095-697-119
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Marina Alejandra Garcia de Lazo, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992), and we

review de novo due process claims, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105,

1107 (9th Cir. 2003). We deny the petition for review.

      Garcia de Lazo does not contend before this court that she suffered past

persecution. Substantial evidence supports the agency’s finding that Garcia de

Lazo failed to establish a well-founded fear of persecution because the extortion of

her father was not on account of a protected ground. See Elias-Zacarias, 502 U.S.

at 483; Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir. 2009) (“The Real

ID Act requires that a protected ground represent ‘one central reason’ for an

asylum applicant’s persecution”). We do not consider Garcia de Lazo’s contention

that she is a member of a particular social group because she failed to raise that

distinct claim before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004). Accordingly, Garcia de Lazo’s asylum claim fails.

      Because Garcia de Lazo failed to meet the lower burden of proof for asylum,

it follows that she has not met the higher standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Garcia de Lazo failed to develop any argument regarding the agency’s denial

of CAT relief. Accordingly, she has waived the issue. See Martinez-Serrano v.


                                           2                                    08-70787
INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not supported by argument are

deemed waived).

      Garcia de Lazo has not demonstrated that her due process rights were

violated by the agency’s consideration of the country conditions report. See Lata

v. INS, 204 F.3d 1241, 1246 (9th Cir. 2006) (petitioner must show error and

prejudice to establish a due process violation); Gonzalez-Hernandez v. Ashcroft,

336 F.3d 995, 999 (9th Cir. 2003) (it is appropriate for the agency to determine

which portions of a country report are relevant).

      PETITION FOR REVIEW DENIED.




                                          3                                   08-70787